Citation Nr: 1234252	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  11-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The appellant avers that he is a guerrilla veteran of World War II.  

This appeal to the Board of Veterans' Appeals  (Board) arose from February 2010 and May 2010 decisions in which the RO found that the appellant was not a veteran for the purpose of obtaining a one-time payment to the FVEC Fund.  The appellant filed a notice of disagreement (NOD) in July 2010, and the RO issued a statement of the case (SOC) in May 2011. The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in June 2011. 

In his substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  In April 2012, the appellant was contacted to confirm his availability for the April 2012 scheduled hearing.  However, in correspondence received in April 2012, the appellant cancelled his hearing request. 

In September 2012, the Acting Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The National Personnel Records Center (NPRC) has certified that the appellant had no requisite military service, to include as a member of the Philippine Commonwealth Army or the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

As the appellant does not have recognized active military service, his claim for a one-time payment from the FVEC Fund lacks legal merit.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In the present appeal, the May 2011 SOC and a November 2011 letter to the appellant included citation and discussion of the legal authority governing the claim and explained the reasons for the denial of this claim.  Moreover, the appellant has been afforded the opportunity to present evidence and/or argument pertinent to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit; as such, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).


II.  Analysis

The appellant seeks a one-time payment from the FVEC Fund under the American Recovery and Reinvestment Act of 2009 (Act), Pub. L. No. 111-5, Section 1002.  In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service. 

Section 1002(d) of the Act provides that a person is eligible for the payment if he or she had qualifying service defined as service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable. 

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

Regarding the period of recognized service, the Board notes that there is an apparent conflict between 38 C.F.R. § 3.41, which states that, for Philippine service, "the period of active service will be from the date certified by the Armed Forces" and 38 C.F.R. § 3.203(a), which provides that a claimant may show service by submitting certain documents, "without verification from the appropriate service department."  However, the United States Court of Appeals for Veterans Claims (Court) that VA may accept U.S. service department documents or seek certification of service, but once certification is received, VA is bound by that certification.  See Palor v. Nicholson, 21 Vet. App. 325 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Capellan v. Peake, 539 F.3d 1373 (2008), found that VA must ensure that service department certifications as to whether an individual served in the U.S. Armed Forces are based on all available evidence, including any evidence of service that a claimant submits to VA.

In the present case, the appellant contends he is a guerrilla veteran of World War II and that he served with the 116th Infantry Regiment of the United States Armed Forces from February 1943 to August 1945.  In his February 2009 application for one-time payment from the FVEC Fund, he listed his full name and provided his birthplace and date of birth, his dates of service, and the unit in which he served.  He also provided the names of his spouse, father, and mother.

In support of his claim, the appellant has submitted three affidavits from former service members in which the service members attest to the appellant's guerrilla service and service with the Philippines Militia Force; a copy of an Honorable Discharge Certificate from the United States Armed Forces indicating that the appellant was discharged from the United States Army on May 2, 1946 and that he served in the guerrilla unit; an award certificate from the Office of the President of the Republic of the Philippines for the appellant's service during World War II; and the appellant's application for old age pension to the Philippine Veterans Affairs Office.   

On three different occasions, VA sought service department verification of whether the appellant served in the U.S. Armed Forces in the Philippines (and specifically whether he has had guerrilla service as alleged).  In February 1994, January 2010, and November 2011, the service department (via the National Personnel Records Center (NPRC)) in stamped endorsements certified that it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

After reviewing the evidence of record, the Board finds that the appellant does not meet the legal requirements for entitlement to one-time payment from the FVEC Fund.  None of the documents submitted by the appellant satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as none is an official document of the appropriate United States service department.  As such, these documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the FVEC Fund.  The Board notes that the appellant submitted an Honorable Discharge Certificate from the United States Armed Froces indicating that he was discharged from the United States Army on May 2, 1946 and that he served in the guerrilla unit.  However, the requests submitted to the NPRC for certification of the appellant's service was accompanied by this document; nevertheless, the NPRC did not verify that this document was actually issued by the United States service department, and instead consistently confirmed the appellant's lack of qualifying service.  

Significantly, and as noted above, VA is bound by service department determinations regarding what constitutes service in the Armed Forces of the United States.  The NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, and this verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  Should the appellant believe there is reason to dispute the report of the service department or the content of military records, he should pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  The Board also notes that recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  Finally, the Board acknowledges the appellant's statements that he served alongside U.S. soldiers during World War II, but again notes that VA is bound to follow the certifications by the service departments with jurisdiction over United States military records. 

Based upon the record in this case, the appellant had no requisite service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Therefore, the claim for a one-time payment from the FVEC Fund must be denied as without legal legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As the appellant is not a veteran for the purpose of establishing entitlement to one-time payment from the FVEC Fund, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


